Case 16-07207-JMC-7A               Doc 4233 Filed 03/17/21 EOD 03/17/21 14:47:35                                Pg 1 of 2
                                  SO ORDERED: March 17, 2021.




                                  ______________________________
                                  James M. Carr
                                  United States Bankruptcy Judge




                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 IN RE:                                                           )
                                                                  )
 ITT EDUCATIONAL SERVICES, INC., et al. 1                         )         Case No. 16-07207-JMC-7A
                                                                  )
          Debtors.                                                )         Jointly Administered

                         ORDER GRANTING THIRD INTERIM
                        APPLICATION OF ROBINS KAPLAN LLP
                    FOR REIMBURSEMENT OF EXPENSES INCURRED
                 AS LITIGATION CO-COUNSEL FOR THE TRUSTEE FOR
               THE PERIOD DECEMBER 1, 2017 THROUGH JANUARY 31, 2021

          This matter came before the Court on the Third Interim Application of Robins Kaplan

 LLP for Reimbursement of Expenses Incurred as Litigation Co-Counsel for the Trustee for the

 Period December 1, 2017 through January 31, 2021 (the “Application”) 2 [Doc 4219], filed by

 Robins Kaplan, litigation co-counsel to the Trustee with respect to the D&O Claims. In the

 Application, Robins Kaplan requests (a) interim approval of reimbursement of Robins Kaplan’s



 1
   The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
 ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
 2
   Capitalized terms not otherwise defined herein shall have the meanings and definitions ascribed to such terms in
 the Application.
Case 16-07207-JMC-7A              Doc 4233       Filed 03/17/21        EOD 03/17/21 14:47:35             Pg 2 of 2




 actual and necessary expenses in the amount of $476,001.57 incurred during the Current

 Reimbursement Period; (b) authorizing the Trustee to pay the Previously Submitted Invoices

 Holdback in the amount of $17,914.81; 3 and (c) authorizing the Trustee to pay the Recent

 Invoice in the amount of $386,427.51.

         The Court, having considered the Application and having convened a hearing on March

 17, 2021 and being otherwise duly advised in the premises, determines the Application should

 be, and hereby is GRANTED as described below. Accordingly,

         IT IS THEREFORE ORDERED as follows:

         1.       The Application is GRANTED as described below.

         2.       Reimbursement of Robins Kaplan’s expenses incurred during the Current

 Reimbursement Period is allowed on an interim basis in the amount of $476,001.57.

         3.       The Trustee is authorized to pay Robins Kaplan the sum of $17,914.82 for the

 Previously Submitted Invoices Holdback.

         4.       The Trustee is authorized to pay Robins Kaplan the sum of $386,427.51 for the

 Recent Invoice.

         5.       The reimbursement of expenses awarded in this Order shall be interim and subject

 to final approval pursuant to 11 U.S.C. § 330(a)(5).

         6.       The allowance of interim reimbursement of expenses pursuant to this Order is

 without prejudice to Robins Kaplan’s right to seek additional reimbursement for services

 performed and expenses incurred during the Current Reimbursement Period, which were not

 processed at the time of the Application.

                                                        ###


 3
  Due to a calculation error, the Application requested payment of $17,914.81 for the Previously Submitted Invoices
 Holdback. However, the correct amount for the Previously Submitted Invoices Holdback is $17,914.82.
